             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:17-cr-00022-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                      ORDER
                                )
                                )
DAVID SCOTT COOK,               )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Government’s Motion to Seal

Exhibit Containing Medical Records [Doc. 36].

     The Government moves the Court for leave to file under permanent

seal excerpts of the Defendant’s medical records [Doc. 35], which are

submitted in support of the Government’s opposition to the Defendant’s

motion for compassionate release. For grounds, counsel states that the

medical records contain highly personal and confidential material concerning

the Defendant’s medical conditions. [Id.].

     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the



     Case 1:17-cr-00022-MR-WCM Document 38 Filed 08/25/20 Page 1 of 3
documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s motion. The Government filed its motion on

August 20, 2020, and such motion has been accessible to the public through

the Court’s electronic case filing system since that time.      Further, the

Government has demonstrated that the subject medical records contain

sensitive information concerning the Defendant and that the public’s right of

access to such information is substantially outweighed by the Defendant’s

competing interest in protecting the details of such information. See United

States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having

considered less drastic alternatives to sealing the documents, the Court

concludes that sealing of these medical records is necessary to protect the

Defendant’s privacy interests.

     IT IS, THEREFORE, ORDERED that the Government’s Motion to Seal

[Doc. 36] is GRANTED, and the medical records filed as Document 35 shall

be filed under seal and shall remain under seal until further Order of the

Court.




                                     2

     Case 1:17-cr-00022-MR-WCM Document 38 Filed 08/25/20 Page 2 of 3
IT IS SO ORDERED.
                    Signed: August 25, 2020




                                    3

Case 1:17-cr-00022-MR-WCM Document 38 Filed 08/25/20 Page 3 of 3
